UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

 

AMERICAN BIO MEDICA CORPORATION,

|
|
|
Plaintiff; | Civil Action No.:
| 1:17-cv-00302-TJM-DJS
-against- |
|
TODD BAILEY, | AMENDED REPLY
|
Defendant. |
|

 

Plaintiff, AMERICAN BIO MEDICA CORPORATION, by and through its attorney, as and for
an Answer/Reply to the Complaint filed in Civil Action No. 1:18-cv-01447—intended to serve
as a counterclaim in the present matter—states the following:

1. The plaintiff admits each and every allegation contained in the paragraphs of the
Complaint marked or numbered 2, 3, 4, 5, 7, 23, 28, 30, and 45.

2. The plaintiff denies each and every allegation contained in the paragraphs of the
Complaint marked or numbered 8, 10, 16, 17, 20, 21, 24, 25, 26, 31, 32, 33, 34, 35, 36,
37, 39, 40, 41, 42, 43, 46, 47, and 48.

3. The plaintiff denies knowledge sufficient to form a belief as to the truth or falsehood of
the allegations contained in the paragraphs of the Complaint marked or numbered 1, 6,
19, 29, and 49.

4. With regard to the allegations contained in the paragraphs of the Complaint marked or
numbered 22, 27, 38, and 44, which incorporate by reference the allegations in certain

prior paragraphs, the plaintiff begs leave to the disposition of the same as herein

provided.

 
10.

With regard to the allegation contained in the paragraph of the Complaint marked or
numbered 9, the plaintiff admits that it terminated the defendant on December 23, 2018,
but denies that the defendant made a demand for deferred compensation on that date, and
denies that any sum of money is or was owed to the defendant.

With regard to the allegation contained in the paragraph of the Complaint marked or
numbered 11, the plaintiff admits that it provided the defendant with an a list of deferred
commissions, and admits that the defendant requested further detail, but denies that such

commissions were or are owed to the defendant.

. With regard to the allegation contained in the paragraph of the Complaint marked or

numbered 12, the plaintiff admits to providing a spreadsheet to the defendant, but denies
that such action constituted an acknowledgment or confirmation as alleged.

With regard to the allegation contained in the paragraph of the Complaint marked or
numbered 13, the plaintiff admits to the receipt of a voice message and to a response by
email, but denies that the message or response related to the timing of payments of the
deferred commissions, as alleged.

With regard to the allegation contained in the paragraph of the Complaint marked or
numbered 14, the plaintiff admits to the accuracy of the January 23, 2017 email
correspondence contained in Exhibit C to the Complaint, but denies that such
correspondence constituted a demand or request for the payment of the deferred
commissions, as alleged.

With regard to the allegation contained in the paragraph of the Complaint marked or

numbered 15, the plaintiff admits to providing a spreadsheet to the defendant, but denies
il.

12.

13,

14.

15.

16.

that the sums listed in that document were or are owed to the defendant.
With regard to the allegation contained in the paragraph of the Complaint marked or
numbered 18, the plaintiff admits to receipt of such a request but denies that any sum is
or was owed to the defendant.
The plaintiff denies any and all allegations contained in the Verified Answer not
heretofore denied, or otherwise controverted.
AS AND FOR A FIRST AFFIRMATIVE DEFENSE
The plaintiff’s performance, under the contract or otherwise, was excused by the
defendant’s prior breach of the contract.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
The plaintiff’s performance, under the contract or otherwise, was excused by the
defendant’s prior breach of the implied covenants of good faith and fair dealing.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
The plaintiff’s performance, under the contract or otherwise, was excused by the faithless
servant doctrine.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
The defendant’s claims are barred by the equitable doctrines of waiver, estoppel, laches,

and unclean hands.

 
WHEREFORE, it is respectfully requested that the defendant’s Complaint/Counterclaims be

dismissed.

Dated: February 11, 2019

WILLIAM J. BETTER, P.C.

      
  

ter, Esq. (508431)
1 Albany Avenue

Kinderhook, NY 12106

(518) 758-1511

williamjbetter@williamjbetterpc.com

 
